Order entered January 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01381-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellant

                                                 V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02115

                                             ORDER
       Before the Court is appellees’ January 23, 2019 unopposed second motion for extension

of time to file their brief. We GRANT the motion and ORDER the brief received by the Court

on January 23, 2019 timely filed as of the date of this order.


                                                       /s/       BILL WHITEHILL
                                                                 JUSTICE